DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353).  DSM teaches a pressure vessel (CNG or hydrogen tank) comprising a hollow body (shown in picture; page 2) comprising endless .

DSM discloses the claimed invention except for the amount of endless fiber is between 10 and 65 volume %.  Kreager et al. teaches that it is known construct a vessel with the amount of endless fiber is between 10 and 65 volume % (see paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of DSM with the amount of endless fiber being between 10 and 65 volume %, as taught by Kreager et al., in order to provide increased strength and reduced weight, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding claim 3, the one or more polyamides is chosen from the group consisting of include PA-410, PA-510, PA-412, PA-512, PA-610, PA-612, PA-1010, as well as blends and copolyamides thereof (PA 410; page 3, paragraph 3).

Regarding claim 4, in which the CH2-ratio is between 5.6 and 9.5 (PA 410; page 3 paragraph 3; see also present application page 5 lines 12-14).

Regarding claim 8, the thermoplastic matrix comprises one or more polyamides containing monomeric units derived from aliphatic monomers in an amount of at least 60 wt% with respect to the total weight of the thermoplastic matrix (PA 410; page 3 paragraph 3; see also present application page 5 lines 12-14).

Regarding claim 14, the vessel of DSM is uses as CNG tank, or hydrogen tank (page 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353), as applied to claim 1 above, and further in view of Arold et al. (U.S. 2016/0332514).  The modified tank of DSM discloses the claimed invention except for the vessel having a burst pressure of at least 300 bar.  Arold et al.  teaches that it is known construct a vessel with a burst pressure of at least 300 bar (see paragraph [0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified vessel of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353), as applied to claim 1 above, and further in view of Maliszewski et al. (U.S. 2013/0136890).  The modified tank of DSM discloses the claimed invention except for the flame retardant.  Maliszewski et al. teaches that it is known construct a vessel with a flame retardant (see paragraph [0068]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified vessel of DSM with a flame retardant, as taught by Maliszewski et al., in order to prevent the spreading of flames from fire.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353), as applied to claim 1 above, and further in view of Kreager et al. (U.S. 2014/0170353).  The modified tank of DSM discloses the claimed invention except for the amount of endless fiber is between 10 and 65 volume %.  Kreager et al. teaches that it is known construct a vessel with the amount of endless fiber is between 20 and 55 volume % (see paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified vessel of DSM with the amount of endless fiber being between 20 and 55 volume %, as taught by Kreager et al., and the thermoplastic matrix comprising at least 60% wt PA-410 in order to provide increased strength and reduced weight, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. Applicant argues that DSM “merely discloses prophetic examples of polymers and fibers …”.  It has been held that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The “mentioning” of a thermoplastic resin in the prior art, shows that it is known to use that thermoplastic resin.
Applicant argues that DSM does not provide a sufficient enabling disclosure for PA-410-based tape and pressure vessel made therefrom since it does not include the composition, properties of PA410.  It is the examiner’s position that since the prior art specifically teaches the use of PA-410, this is sufficient to meet the limitations of the claims.  The composition is implied, and it is not required to recite the material properties to meet the limitations of the claims.
Applicant argues that DSM does not provide a sufficient enabling disclosure for PA-410-based tape and pressure vessel made therefrom since it does not explain why a PA410 based tape will be effective in a pressure vessel and the performance data of the material.  The prior art reference does not have to disclose the reasons a material is used, to meet the limitations of the claims.  It is sufficient that the prior teaches that it is known to use the material in a pressure vessel.
It is the examiner’s position that the modified invention, would function as the present invention, since it is structurally the same as the present invention and made of the same material as the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736